Title: Thomas Jefferson to John Adams, 27 Oct. 1786
From: Jefferson, Thomas
To: Adams, John


          
            
              Dear Sir
            
            

              Paris

               Oct. 27. 1786.
            
          

          I formerly had the honour of mentioning to you the measures I had
            taken to have our commerce with this country put on a better footing; & you know
            the circumstances which had occasioned the articles of whale oil & tobacco to be
            first brought forward. latterly we got the committee, which had been established for
            this purpose, to take up the other articles, & on their report the king
            & council have come to the decisions explained in the inclosed letter from M. de
            Calonnes to me. the abandonment of revenues raised on articles of importation shews a friendly disposition. I have had thro
            this business a most zealous, & powerful auxiliary in the M. de la fayette, by
            whose activity it has been sooner and better done than I could otherwise possibly have
            expected. tho you are free to shew the inclosed letter as you please, I would wish it to
            be kept out of the public papers two or three months. I am Dear Sir your affectionate
            friend & servant
          
            
              Th: Jefferson
            
          
        